              Case 2:20-cv-00887-RAJ Document 118 Filed 09/30/20 Page 1 of 6




 1                                                         THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9   BLACK LIVES MATTER SEATTLE-                        No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                            DECLARATION OF MICHAEL SCATURO
     KYASHNA-TOCHA, ALEXANDER
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                            Plaintiffs,
13
            v.
14
     CITY OF SEATTLE,
15
                            Defendant.
16

17
            I, Michael Scaturo, declare and state as follows:
18
            1.      The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
            2.      I am a freelance independent journalist and have been covering the Seattle Police
21
     Department’s (SPD) evolution and escalation of police violence in response to protests in the
22
     wake of the murder of George Floyd. On some occasions, I have left my camera at home and
23
     personally participated in protests.
24
            3.      Since June, I have noticed SPD increasingly taking a hardline stance against
25
     protestors and certain groups of protesters in particular.
26

      SCATURO DECL. (No. 2:20-cv-00887-RAJ)
      –1
                 Case 2:20-cv-00887-RAJ Document 118 Filed 09/30/20 Page 2 of 6




 1           4.      I have observed disproportionate responses by the police on multiple occasions. I
 2
     have witnessed them react aggressively without reason, create arbitrary lines, and fail to declare
 3
     an unlawful assembly or give an order to disperse until after they initiate a confrontation.
 4
             August 26, 2020 Vigil for Summer Taylor
 5

 6           5.      On August 26, I arrived at the vigil for Summer Taylor outside of the Washington

 7   State Patrol building around 9:45 pm. I was there exclusively to cover the event as a journalist.

 8           6.      During the moment of silence, Washington State Patrol and SPD were chatting
 9   audibly and the volume on their radios were loud. One of the organizers asked officers to show
10
     some respect and be quiet.
11
             7.      Around 10:16 pm, SPD and Washington State Patrol moved into a riot line
12
     formation in the street after they made an announcement that Car Brigade needed to move
13

14   vehicles because they were impeding traffic and preventing the fire department from responding

15   to calls.

16           8.      I thought the police’s claim about the safety threat posed by the Car Brigade was
17
     overblown because Car Brigade was only set up in the one lane closest to Washington State
18
     Patrol. If an emergency vehicle needed to get through, it would have been very easy for them to
19
     get past Car Brigade. I did, however, see a city bus that was creating traffic issues at an
20
     intersection to the west. I also saw officers impeding residents’ access to the area. I saw SPD
21

22   more than once tell local residents who were clearly not protesters that they could not walk

23   through the area and had to go all the way around the block.
24           9.      After the announcement, SPD started to make arrests. They even broke out a Car
25
     Brigade window to arrest the driver.
26

      SCATURO DECL. (No. 2:20-cv-00887-RAJ)
      –2
              Case 2:20-cv-00887-RAJ Document 118 Filed 09/30/20 Page 3 of 6




 1          10.     I did not see anything thrown at officers. I did not see a protestor do anything to
 2
     provoke this response.
 3
            11.     No unlawful assembly had been declared at that point.
 4
            12.     Around 10:20 pm, SPD made their first push using batons. I took a video of this
 5

 6   push, which can be viewed at 0:01–0:06 at

 7   https://www.dropbox.com/s/pfnkriepihy71p4/2220_A26EDM.MOV?dl=0.

 8          13.     At that point, I saw smoke or gas deployed. The gas appeared yellow in color, but
 9   I am not sure if the gas itself was yellow or it appeared yellow due to the streetlights.
10
            14.     At approximately 10:35 pm, SPD finally gave the dispersal order. Then they
11
     began to push everyone northbound on Harvard towards I-5.
12
            15.     One officer rolled what appeared to be a blast ball. It bounced back off one of the
13

14   protesters’ shields and landed back at the feet of the officer that threw it, exploding and releasing

15   gas.

16          16.     The pace at which SPD was pushing the group was grueling. It was difficult for
17
     people on foot to keep pace with the bike cops herding them along.
18
            17.     I also heard SPD officers making snarky comments towards protestors to
19
     antagonize them and making jokes about protestors as they were chasing them.
20
            18.     Overall, the aggressive police response to the vigil seemed wildly uncalled for. I
21

22   believe that if officers had not initiated the confrontation, I believe that the protesters would have

23   peacefully dispersed shortly after their candlelit vigil was over.
24          September 7 SPOG Rally
25
            19.     On September 7, 2020, I attended the Labor Day SPOG rally. I was there
26
     exclusively to cover the event as a journalist. I was carrying my DSLR camera.
      SCATURO DECL. (No. 2:20-cv-00887-RAJ)
      –3
              Case 2:20-cv-00887-RAJ Document 118 Filed 09/30/20 Page 4 of 6




 1          20.       As we walked to SPOG, there was a lot of community support for the protest on
 2
     display. Employees at the Taco Bell were cheering, and USPS employees were waving to show
 3
     their support.
 4
            21.       The walk was peaceful and non-violent.
 5

 6          22.       A couple of minutes after arriving, we heard the song, “Save A Horse, Ride A

 7   Cowboy by Big & Rich being amplified from the building.

 8          23.       I was standing in the parking lot when suddenly I saw 25-35 bike cops coming
 9   from the west side of the building. It took about ten seconds before they charged into the crowd
10
     and started making arrests. It struck me as nearly impossible that SPD could have spotted
11
     individual protesters in the middle of the crowd who they were targeting for arrest; my
12
     impression was that they were just breaking up the protest and arresting anyone who got in their
13

14   way. I could see SPD liberally and seemingly indiscriminately spraying pepper spray into

15   the crowd. As far as I could tell, SPD did not communicate with the crowd at all before they

16   started making arrests and deploying pepper spray, forcing the crowd away from SPOG.
17
            24.       As police pushed the protest away from SPOG and down 4th Avenue, I ended up
18
     behind the police line. I heard several flash bangs go off into the retreating crowd. During the
19
     first ten minutes, I saw approximately ten people who appeared to have gotten pepper sprayed
20
     getting saline applied to their eyes to soothe the burn.
21

22          25.       I also saw SPD throwing blast balls filled with OC spray. My throat and eyes

23   started to burn. The gas was much more irritating to my system than regular flash bang smoke.
24   It was a familiar sensation because on July 25, I got caught in gas from a blast ball that SPD
25
     rolled right into my back area of the crowd.
26

      SCATURO DECL. (No. 2:20-cv-00887-RAJ)
      –4
              Case 2:20-cv-00887-RAJ Document 118 Filed 09/30/20 Page 5 of 6




 1          26.     Another twenty or so police cars arrived with sirens blaring as they pushed the
 2
     crowd aggressively. SPD did not declare an unlawful assembly until we had been
 3
     aggressively pushed about two to four blocks north of the SPOG building.
 4
            27.     As we were getting pushed back, my eyes started to sting. SPD continued to spray
 5

 6   the spicy gas a few blocks away from the SPOG building.

 7          28.     I saw SPD SWAT officers with paint ball-type rifles scanning them along the

 8   crowd, and occasionally shooting into the crowd. This sometimes seemed to be in response to
 9   protesters tossing a traffic cone or water bottle towards the police, which seemed like a
10
     disproportionate police response.
11
            29.     I observed people trying to leave. I saw some older people and people with
12
     disabilities who could not keep up with the pace. SPD responded by pushing protestors with
13

14   bikes and batons—sometimes pushing them to the ground—when they fell behind.

15          30.     I heard protesters find out where SPD wanted them to go. It seemed SPD was

16   trying to keep the protestors from dispersing into residential areas and keep them corralled in the
17
     street, which seemed unsafe at times.
18
            31.     SPD’s tactics and demeanor at the Labor Day SPOG rally struck me as
19
     overwhelmingly unprofessional. I observed SPD officers yee-hawing and bobbing to the country
20
     music they played as they attacked the protest. I saw officers laughing at protesters who had
21

22   fallen, and, as they aggressively pushed protesters away from SPOG, giving each other a thumbs

23   up and smiling. It did not seem like SPD feared any imminent threat to their safety. They seemed
24   cheerful, celebratory.
25

26

      SCATURO DECL. (No. 2:20-cv-00887-RAJ)
      –5
              Case 2:20-cv-00887-RAJ Document 118 Filed 09/30/20 Page 6 of 6




 1          Executed this 26th day of September 2020 at SEATTLE, WASHINGTON.
 2          I declare under penalty of perjury under the laws of the United States and the State of
 3   Washington that the foregoing is true and correct.
 4

 5                                                                   By:________________________
                                                                             MICHAEL SCATURO
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      SCATURO DECL. (No. 2:20-cv-00887-RAJ)
      –6
